     Case 2:18-cv-00313-KJM-KJN Document 53 Filed 09/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                    Case No. 2:18-cv-0313 KJM KJN P
11   DANIEL ARZAGA,
                                                  [PROPOSED] ORDER GRANTING
12                                     Plaintiff, APPLICATION TO MODIFY SCHEDULING
                                                  ORDER
13                      v.
14

15   E. SANTIAGO, et al.,
16                                  Defendants.
17

18         Plaintiff is a state prisoner, proceeding without counsel. On September 18, 2020,

19   defendants applied ex parte for an order to take plaintiff’s deposition via remote video

20   conference, with the plaintiff, the deposition reporter and defense counsel to be in separate

21   locations.

22         Good cause appearing, IT IS HEREGY ORDERED that:

23         1. Defendants’ application (ECF No. 52) is granted; and

24         2. Plaintiff’s deposition may be taken via video conference, with the plaintiff, the

25   deposition reporter, and defense counsel in separate locations and such deposition testimony shall

26   be admissible the same as other depositions.

27   Dated: September 21, 2020

28   /arza0313.remote
